DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 04/06/2021 have been entered.

3.	This application has pending claim(s) 1-20.

Terminal Disclaimer
4.	The terminal disclaimer filed on 04/07/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 04/06/2021, with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant invention is related to hybrid video decoder supporting intermediate view synthesis of an intermediate view video from a first- and a second- view video which are predictively coded into a multi-view 

Prior art was found for the claims as follows:
Re. Claim 1, Sung et al., [US Pub. No.: 2011/0222602 A1] discloses a decoder for decoding multi-view data [Sung: The video signal processing method performs inter-viewpoint prediction using depth information, such that a motion vector of a macroblock can be induced from a decoder using such depth information; Abstract], comprising: an extractor configured to: receive multi-view data comprising data related to a first-view video and a second-view video, and obtain, from the multi-view data, a disparity vector and a prediction residual associated with a sub-region of a frame of the second-view video [Sung: obtains a position 
difference between viewpoints in units of either the macroblock or a pixel using depth information of the macroblock, and obtains a corresponding block referred by the macroblock using the position difference between viewpoints; 0007],

Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “…a predictive reconstructor configured to reconstruct the sub-region of the frame of the second-view video based on a reconstructed portion of the frame of the first-view video, the disparity vector, and the prediction residual, wherein the reconstructed portion of the frame of the first-view video is obtained based on a prediction mode indicated in the data stream; and a view synthesizer configured to: determine a scaled disparity vector based on the disparity vector and a scaling factor, and reconstruct a portion of a frame of a third-view video using the reconstructed portion of the frame of the first view video and the scaled disparity vector.”
This feature is not found or suggested in the prior art.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

8.	Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488